    Case 4:19-cv-02809 Document 44-1 Filed on 11/01/20 in TXSD Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 MORGANS GROUP LLC,              §
                                 §
       Plaintiff,                §
                                 §
 v.                              § CIVIL ACTION NO. 4:19-cv-02809
                                 §
 5104 CAROLINE, L.L.C.,          §
 OX CAROLINE CONDOS, L.L.C.,     §
 OXBERRY GENERAL, L.L.C.,        §
 OXBERRY FINANCIALS, LTD.,       §
 PEJMAN JAMEA, SHAHIN JAMEA, and §
 DOCUMENTED TRANSACTIONS, INC., §
                                 §
       Defendants.

                              AFFIDAVIT OF SHAHIN JAMEA

       My name is Shahin Jamea. I am over the age of 18 and in all ways competent to make this

affidavit. I am the corporate representative for Defendants and have managed this litigation.

       Oxberry General, L.L.C. is a two-person real estate development and management firm

owned by me and my brother Pejman Jamea. 5104 Caroline, L.L.C. is the only owner and operator

of the condominium project located at 5104 Caroline in Houston, Texas.

       Neither I nor my brother had any experience with eDiscovery prior to this case. I was

advised by my counsel of the process, requirements, and protocols but I still did not fully realize

the extent of the process and requirements nor the size of the emails and attachments which would

be returned by doing the agreed upon search terms. With the benefit of the hindsight, I should have

hired a competent eDiscovery consultant before agreeing to the search terms as to understand the

ramifications of such a wide search parameter. I hired and managed the first eDiscovery company

and believed they had done everything that was required to comply with the rules. They were

instructed to produce everything retrieved (without attorney/client communication) and not to hold
    Case 4:19-cv-02809 Document 44-1 Filed on 11/01/20 in TXSD Page 2 of 2




anything back. They charged us approximately $11,000.00. I learned of Plaintiff’s issues with

the production from my counsel. I also reviewed the motion to compel and discussed the emails

my attorney received from opposing counsel regarding the issues with the production.                I

communicated these issues to the eDiscovery company but they were not responsive in a manner

that made me have confidence in their ability to fully comply with the court’s order. The issues

with them were significant and I terminated their assignment.

         I always intended to do the ESI project in compliance with the rules and the obligations.

I believe there was no other way to comply with the eDiscovery obligations without hiring a

different company to redo the ESI search from scratch and upload the data again directly from our

office 365 servers. I hired the second eDiscovery company and provided them with the issues,

the search terms, and the ESI discovery protocols. The cost so far for importing our email data

from office 365 to their platform is over $5,000.00. The search results have returned over 1.3

million pages, which unless reduced by modification or reduction of the agreed upon search terms,

would results in an additional $26,000.00 in fees.

         I apologize to the Court. None of my actions were for the purpose of delay or any improper

purpose. I and my brother are taking this case very seriously and will do whatever the Court asks

to comply with the rules and its orders. We are a two-person firm and did not have any idea when

I agreed to the search terms that the terms would retrieve and require the review of over one million

pages.

Further affiant sayeth not.




                                                      Shahin Jamea

                                                 2
